Opinion filed August 20, 2009 











 








 




Opinion filed August 20,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00241-CR
                                                    __________
 
                                ROGER DALE BRECHEEN, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 42nd District Court
 
                                                          Taylor
County, Texas
 
                                                  Trial
Court Cause No. 23302A
 

 
                                             M
E M O R A N D U M   O P I N I O N
The
jury convicted Roger Dale Brecheen of murder, found both enhancement
allegations to be true, and assessed his punishment at confinement for
forty-eight years.  We dismiss for want of jurisdiction.




The
trial court imposed the sentence in open court on March 26, 2009.  A motion for
new trial was timely filed.  Therefore, the notice of appeal was due to filed
on or before June 24, 2009, ninety days after the date the sentence was imposed
in open court.  Tex. R. App. P. 26.2. 
Appellant filed his notice of appeal on July 24, 2009, 120 days after the date
the sentence was imposed.  A motion for extension of time has not been filed in
this court.  Tex. R. App. P.
26.3.
On
July 27, 2009, the clerk of this court wrote the parties advising them that it
appeared that an appeal had not been timely perfected.  There has been no
response to our July 27 letter.
Absent
a timely notice of appeal or the granting of a timely motion for extension of
time, this court does not have jurisdiction to entertain an appeal.  Slaton
v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522-24 (Tex. Crim. App. 1996); Rodarte v. State,
860 S.W.2d 108, 109-10 (Tex. Crim. App. 1993); Shute v. State, 744
S.W.2d 96, 97 (Tex. Crim. App. 1988).  Therefore, the appeal is dismissed for
want of jurisdiction.
 
 
PER CURIAM
 
August 20, 2009
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.